Citation Nr: 1758539	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2016, and higher than 50 percent thereafter.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for a left elbow condition.

4.  Entitlement to service connection for a right ankle condition, to include as secondary to bilateral pes planus and bilateral knee degenerative joint disease.

5.  Entitlement to service connection for a left ankle condition, to include as secondary to bilateral pes planus and bilateral knee degenerative joint disease.

6.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

7.  Entitlement to service connection for a cervical spine condition, to include as secondary to temporomandibular joint (TMJ) disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2010, the RO granted service connection for PTSD and assigned a 30 percent rating effective July 23, 2009.  It also denied service connection for left and right elbow conditions, as well as left and right ankle conditions.  An April 2013 rating decision declined to reopen a previously denied claim for service connection for spinal problems.  In June 2014, the RO denied service connection for hypertension.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2016.  A copy of the hearing transcript is of record.  In June 2016, the Board reopened the previously denied claim for spinal problems and remanded it and the other claims for further development.

In a March 2017 rating decision, the Appeals Management Center (AMC) increased the initial rating for the Veteran's PTSD to 50 percent effective from December 2, 2016.

The Board had also remanded a claim for service connection for an eye condition.  This was granted in the March 2017 rating decision and is no longer on appeal.

The issues of service connection for a right elbow condition, left elbow condition, right ankle condition, left ankle condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 1, 2016, PTSD was manifested by chronic sleep impairment, infrequent panic attacks, and hypervigilance; from July 1, 2016, it was manifested by disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.

2.  A cervical spine condition is not etiologically related to service, and is not proximately due to or aggravated by a service-connected condition.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2016, the criteria for an initial rating higher than 30 percent for PTSD have not been met.  From July 1, 2016, the criteria for a 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's PTSD is rated under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Prior to December 2, 2016, he was assigned a 30 percent rating.  From that date, he has a 50 percent rating.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

B.  Evidence and Analysis

Notably, the exact onset of the Veteran's various symptoms or disability levels cannot be determined with any certainty.  The assignment of staged ratings in this case is based upon when the evidence best demonstrates particular ratings.

1.  Prior to July 1, 2016

The Board finds that a rating higher than 30 percent is not warranted during this period.  The evidence demonstrates various symptoms during this time which are already contemplated by the assigned rating.  For example, during a February 2010 VA examination, the Veteran reported nightmares and persistent arousal which made it difficult to sleep, and additional records document an incident in which he fell asleep while operating a patrol vehicle at work.  However, chronic sleep impairment is listed among the criteria for the 30 percent rating.  

In a February 2012 statement, he reported increased anxiety due to his father's death, manifested by a pounding heart, rapid breathing, nausea, and muscle tension.  To the extent that he is describing a panic attack or similar phenomenon, this is also part of the criteria for the 30 percent rating.  Indeed, he denied any panic attacks during the February 2010 VA examination, and his report that these symptoms occurred with his father's passing suggests that they occurred infrequently, rather than more than once a week as contemplated by the higher 50 percent rating.

Notably, the February 2010 VA examiner assessed the Veteran's PTSD as "moderate," and additional VA records from July 2009 and October 2009 show the Veteran reported feeling aggravated, anxious, and easily agitated.  While these findings might be consistent with the level of mood disturbance under the higher 50 percent rating, they have not been shown to manifest with sufficient frequency or duration.  A June 2009 depression screen was negative, stating that the Veteran did not experience any loss of interest or pleasure in doing things, and did not feel down, depressed, or hopeless.  An accompanying PTSD screen was positive for feeling on guard or being easily startled, but was negative for nightmares or feelings of numbness or detachment.  Similar findings were recorded during screenings in June 2011, April 2014, and January 2016.  VA records from May 2013 and November 2014 show the Veteran's symptoms had improved and that he just "ignored" his condition and declined any further intervention.  Records from April 2015 and May 2015 show the Veteran had no anxiety, depression, or memory problems.  

In sum, the overall disability picture demonstrated by the evidence during this period is not consistent with the level of impairment contemplated by the higher 50 percent rating.

2.  From July 1, 2016

Although the Veteran has been assigned a 50 percent rating effective from December 2, 2016, the Board finds that this rating is warranted from July 1, 2016.  VA records from that date show the Veteran reported that his irritability and social withdrawal had affected his relationship with his family.  He endorsed some feelings of hopelessness, and was visibly anxious on examination.  A depression screen conducted at that time also showed the Veteran reported experiencing symptoms of decreased interest, low energy, trouble concentrating, and motor agitation nearly every day.  He also had feelings of hopelessness or guilt more than half the days.  A PTSD screen noted feelings of irritability and numbness.

In addition, a December 2016 VA examination diagnosed both PTSD and major depressive disorder, though the examiner could not distinguish the level of impairment associated with each individual condition.  He documented symptoms of depressed mood, anxiety, suspiciousness, a near continuous panic/depression, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  On examination, the Veteran's mood was very depressed.  His immediate memory was poor, his delayed recall was very poor, and he commented that he had to use sticky notes at work to remember things.  Thought content was marked by negative themes.

This evidence does not warrant a higher 70 percent rating, however.  The near continuous depression noted during the examination is the only documented symptom that corresponds to the 70 percent rating criteria, and the evidence does not show that this symptom, alone, results in overall impairment consistent with the higher 70 percent rating.  The rest of the symptoms are contemplated by the 50 percent rating.  This includes disturbances in motivation and mood, as well as memory impairment manifested by forgetting to complete tasks.  The assessments of difficulty with stressful circumstances and maintaining relationships also fall squarely within the criteria for 50 percent.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The Veteran contends that he has a cervical spine condition related to service.  An April 2013 disability benefits questionnaire (DBQ) completed by his private physician and January 2014 VA records document diagnoses of cervical spine degenerative disc disease and spondylosis.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence, the Veteran submitted various post-service statements regarding cervical spine and neck problems in service.  VA records May 2007 show he reported popping in his neck since being in Iraq.  As part of the April 2013 DBQ, he reported a neck injury during Army training in 2002.  VA records dated January 2014 show the Veteran reported an 11-year history of neck pain dating back to a motor vehicle collision in 2002, and that pain worsened with military training.

However, service treatment records are negative for any complaints, treatment, or diagnoses of a cervical spine or neck disorder.  During an August 2004 pre-deployment health assessment, the Veteran stated that his health was "very good," and he denied having any medical problems.  His October 2005 separation examination was normal, and the accompanying medical history report shows he denied any cervical or neck pain.

During his April 2016 hearing, the Veteran testified that he had tightness in his neck which he treated with Icy Hot and over-the-counter medications.  He stated that he did not seek treatment because he did not want it to affect his job, and he did not report it at separation because he felt rushed.  

While the Board has considered these statements, it also notes that the Veteran did report other complaints during his separation examination, including elbow and ankle pain.  The fact that the Veteran reported these orthopedic concerns without mention of a neck condition strongly suggests that a neck condition was not present at that time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In addition, while the Veteran at times reported neck pain since 2002, VA records dated October 2016 show he reported only a 3 to 4 year history of neck pain, which began when he started wearing a mouth guard for his TMJ disorder.  He submitted a similar statement in March 2017.  These inconsistencies regarding the onset of his neck pain further damage the credibility of the Veteran's statements.  When viewed alongside the absence of any relevant complaints in his service records, the Board finds that the overall weight of the evidence is against a finding that a relevant event, injury, or disease related to the cervical spine was present during service.  Therefore, element (2) of service connection has not been met, and service connection on a direct basis is not warranted.

The Veteran also contends that his cervical spine condition is secondary to his service-connected TMJ disorder.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In an April 2013 statement, he indicated that the mouth guard he wore to treat his TMJ disorder prevented proper sleeping alignment, which in turn resulted in neck pain and stiffness.  During a December 2016 VA examination, he stated that the mouth guard prevented him from sleeping on his side, and that sleeping in a supine position caused his neck to ache.  However, the VA examiner stated that the Veteran's cervical spine condition was less likely than not caused or aggravated by the mouth guard, based on his own experience of wearing a mouth guard for 10 years, and the lack of any literature to support the contention that a mouth guard causes difficulty with turning the neck side to side at night or prevents sleeping on either side.  There was also no literature indicating that a mouth guard or TMJ disorder would aggravated cervical degenerative disc disease beyond its natural progression.

There is no competent medical evidence to refute the examiner's conclusions or to otherwise link the Veteran's cervical spine condition to his service-connected TMJ disorder.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his cervical spine disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, as noted above, the Veteran's probative value of the Veteran's statements regarding his neck pain is diminished by their inconsistency.

Therefore, service connection for a cervical spine condition on a secondary basis is not warranted.


ORDER

An initial rating higher than 30 percent for PTSD is denied prior to July 1, 2016; an initial 50 percent rating is granted from July 1, 2016.

Service connection for a cervical spine condition is denied.


REMAND

Unfortunately, the remainder of the Veteran's claims requires further development before they can be adjudicated on the merits.

The Veteran's claims for service connection for bilateral elbow and bilateral ankle conditions were previously remanded to obtain opinions regarding etiology.  Those opinions were obtained in December 2016.  However, in explaining his opinions, the VA examiner made various references and comments which go beyond the scope of the requested information.  The Board finds that it would not be appropriate to use those opinions in adjudicating the Veteran's claims.  Therefore, new opinions must be obtained.

With respect to the claim for hypertension, the VA examiner concluded that the Veteran's hypertension was not related to his PTSD and cited to the Mayo Clinic website which listed the causes of hypertension.  However, in a March 2017 statement, the Veteran stated that the Mayo Clinic site listed "stress" as a cause of hypertension.  In November 2017, his representative cited to a National Institutes of Health study showing that hypertension is more prevalent in people with PTSD.  A supplemental opinion is required to address this evidence.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner, other than the December 2016 VA examiner, for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's medial epicondylitis of the bilateral elbows is etiologically related to service.  Although the claims file must be reviewed by the examiner, his/her attention is drawn to the following evidence:

a.  During his October 2005 service separation examination, the Veteran reported that his elbows hurt from time to time.  He described having soreness and loud cracking.

b.  In a December 2009 statement, the Veteran reported that he first noticed the problem in 2001 when he experienced loud cracking in both elbows while doing pushups.  

c.  VA and private treatment records from May 2010, April 2013, and April 2015 reflect ongoing reports of pain in the elbows.

d.  A December 2016 VA examination diagnosed elbow epicondylitis.

The examiner must provide a complete explanation for the opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must explain why this is the case.

If the examiner determines that an in-person examination is necessary to provide the requested opinion, one must be scheduled.

2.  Forward the claims file to an appropriate VA examiner, other than the December 2016 VA examiner, for an opinion regarding the etiology of the Veteran's bilateral ankle conditions.  The examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any current bilateral ankle condition is etiologically related to service?

In answering this question, the examiner should consider the following evidence:

i)  During his October 2005 service separation examination, the Veteran reported his ankles had hurt daily for about 6 months.

ii)  VA records dated May 2007 show the Veteran reported a history of mild ankle discomfort since being in Iraq.

iii)  In a December 2009 statement, the Veteran reported that his ankles began cracking and hurting around May 2002 when he starting participating in five-mile marches and carrying a thirty pound pack.

iv)  Private records dated November 2011 and December 2011 reflect a diagnosis of bilateral ankle joint capsulitis and osteoarthrosis, respectively.  In April 2013, he was diagnosed with tibialis tendonitis.  In November 2014, he was diagnosed with ankle arthralgia.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle conditions are caused by his service-connected pes planus or service-connected bilateral knee conditions?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle conditions are aggravated or worsened by his service-connected pes planus or service-connected bilateral knee conditions?

The examiner must provide a complete explanation for the opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must explain why this is the case.

If the examiner determines that an in-person examination is necessary to provide the requested opinion, one must be scheduled.

3.  Forward the claims file to an appropriate VA examiner, other than the December 2016 VA examiner, for an opinion regarding the etiology of the Veteran's hypertension.  The examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated or worsened by his service-connected PTSD?

In answering these questions, the examiner should specifically address the National Institute of Health study cited by the Veteran's representative which stated that hypertension is more prevalent in people with PTSD.  The study can be found here: 

https://www.ncbi.nlm.nih.gov/pubmed/19064371

The examiner should also address the Mayo Clinic website, which states that high levels of stress can lead to a temporary increase in blood pressure.  The website can be found here:

https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/symptoms-causes/syc-20373410

The examiner must provide a complete explanation for the opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must explain why this is the case.

If the examiner determines that an in-person examination is necessary to provide the requested opinion, one must be scheduled.

4.  Following completion of the foregoing, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


